Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-20 were previously pending and subject to a non-final office action mailed on August 3, 2021. Claims 1-6, 8-11 and 16-20 are amended and claims 7 and 12-15 are left as previously presented. Claims 1-20 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed October 22, 2021 with respect to the 101 rejection has been fully considered and are persuasive.  The 35 USC 101 of claims 1-20 has been withdrawn.
Applicant arguments, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-20 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Maloney (U.S. Patent No. 9,710,779), Fulton (U.S. Patent Application Publication No. 2014/0278635) and Kibbey et al. (U.S. Patent Application Publication No. 2020/0097900) as indicated in the August 3, 2021 non-final office action pages 5-12. 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-20.
“receiving, from one or more delivery systems associated with the one or more drivers, response data indicating the first delivery assignment process failed; in response to and based on the response data indicating the first delivery assignment process failed: adjusting one or more parameters of the order parameters of the at least one order; and based at least on the adjusted parameters of the at least one order, implementing a second delivery assignment process that selects one of the one or more drivers to the at least one order, the second delivery assignment process being implemented during a second time period subsequent to the first time period; and receiving an indication regarding the second delivery assignment process.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628